EXHIBIT 10.1

 


[EDSCBCHDR.JPG]


 


 


 

 

 


OVERVIEW

The EDS Compensation Plan for Non-Employee Directors is designed to recognize
and reward the important contributions you make as a Board member guiding and
directing the company.

Your compensation as a Non-Employee Director is awarded as an all-inclusive
annual retainer, plus an additional annual committee chairperson retainer if you
chair one of EDS' three standing committees. Your annual retainer (and committee
chairperson retainer, if applicable) will be delivered to you in two components
- a cash component (that can be paid in the form of cash and/or equity at your
election) and an equity component (that must be taken in the form of equity).
Payment is made at the beginning of each Board year, typically at or following
the annual shareholders' meeting.

If your tenure as a Non-Employee Director should end for any reason prior to the
completion of 24 months of Board service (except as a result of death or
disability), your compensation (cash, restricted stock, and deferred
compensation) will be prorated for the Board year in which your service ends,
and any overpayment must be returned to EDS. The overpayment will be determined
based on the number of full months you served during the Board year. In the
event of your death or disability, your compensation will not be prorated, and
any unvested equity will immediately vest.


ANNUAL RETAINER

Your annual retainer is as follows:

•  Cash Component: You will receive a cash retainer of $200,000 per Board year.
You can choose to receive your cash retainer in any combination of (i) a
lump-sum cash payment, (ii) a grant of EDS restricted stock, or (iii) you can
elect to defer receipt until after your service as an EDS Director has ended.
You are encouraged to receive at least one-half of your cash retainer in the
form of EDS equity, enabling you to more closely align your interests with those
of our shareholders. 

•  Equity Component: You will receive an equity retainer of $50,000 per Board
year. You can choose to receive your equity retainer in any combination of (i) a
grant of EDS restricted stock, or (ii) you can elect to defer an amount into the
EDS Deferred Compensation Plan for Non-Employee Directors ("Deferred
Compensation Plan"), but only into the Phantom Stock Account. 


ANNUAL COMMITTEE CHAIRPERSON RETAINER

If you serve as the chairperson of one of the Board's three standing committees,
your annual committee chairperson retainer is as follows:

•  Cash Component: You will receive a cash retainer of $15,000 per Board year.
You can choose to receive your cash retainer in any combination of (i) a
lump-sum cash payment, (ii) a grant of EDS restricted stock, or (iii) you can
elect to defer receipt until after your service as an EDS Director has ended.
You are encouraged to receive at least one-half of your cash retainer in the
form of EDS equity, enabling you to more closely align your interests with those
of our shareholders. 

•  Equity Component: You will receive an equity retainer of $5,000 per Board
year. You can choose to receive your equity retainer in any combination of (i) a
grant of EDS restricted stock, or (ii) you can elect to defer an amount into the
Deferred Compensation Plan, but only into the Phantom Stock Account.

 

 

1

--------------------------------------------------------------------------------

 


ALTERNATIVE COMPENSATION FORMS

Following is a more detailed description of the alternatives you have to receive
your compensation:

1. Lump-Sum Cash Payment (Cash Component only)

You may receive your cash retainer as a lump-sum payment at the commencement of
the Board service year, which occurs at each annual shareholders' meeting.

2. Restricted EDS Common Stock

Cash Component: You may choose to convert your cash retainer into restricted
shares of EDS common stock with a 110 percent face value (i.e., the number of
shares awarded will be determined by multiplying the elected amount by 110
percent and then dividing that amount by the grant price).

Equity Component: Unless you elect to defer your equity retainer into the
Deferred Compensation Plan as described below, you will receive your equity
retainer as restricted shares of EDS common stock. In either case, the retainer
will be awarded with a 100 percent face value (i.e., the number of shares
awarded will be determined by dividing the amount of the equity retainer by the
grant price).

The grant price for any compensation received as restricted shares of EDS stock
during the 2008-2009 Board year will be determined by averaging the high and low
trading price of EDS stock on May 1, 2008. Vesting occurs over three years, with
one-third vesting each year on or about the anniversary of the grant date. The
value of your vested shares will be taxable as income to you on the vesting date
and will be reported annually on IRS Form 1099. Upon vesting, shares are held on
account at The Bank of New York (BNY), the transfer agent for EDS. You will
receive dividends on all of your vested and unvested restricted shares at the
same time dividends are paid to shareholders.

3. EDS Deferred Compensation Plan for Non-Employee Directors

You may elect to defer any cash or equity compensation into the Deferred
Compensation Plan, which enables you to defer receipt of payment (and taxes)
until after your service as an EDS Director has ended.

The Plan offers two accounts in which you may invest your deferred compensation:
the Interest-Bearing Account and the Phantom Stock Account. You may choose to
defer your compensation into one or both accounts, in whatever combination you
decide.

•  Interest-Bearing Account (Cash Component only)
Deferrals into this account will be credited at 100 percent of the face value of
the deferred compensation on May 1, 2008, and will earn interest that is
compounded monthly and credited to the account on the last day of each month.
The interest rate is an annual rate established by multiplying the Federal
Long-term Rate in effect for January by 120 percent and is adjusted each
calendar year. For example, the rate used for 2007 was 5.7 percent.

•  Phantom Stock Account
Cash Component: Cash deferrals into this account will be converted into phantom
stock units of EDS common stock and will be credited at 110 percent of the face
value of the deferred compensation.
Equity Component: Deferrals into this account will be converted into phantom
stock units of EDS common stock and will be credited at 100 percent of the face
value of the deferred compensation.

 

 

2

--------------------------------------------------------------------------------




The number of phantom stock units credited to your account is determined using
the average of the high and low trade price of EDS stock on May 1, 2008.
Additional phantom stock units will be credited to your account representing
dividend equivalents on your phantom stock units at the same time dividends are
paid to shareholders.

Your account balance in the Plan will be distributed to you as a cash payment
that will commence six months after your service as an EDS Director has ended.
The cash payment will represent the fair market value of your account balance
(both the interest-bearing and phantom stock accounts) on your last day of
service as an EDS Director, plus accrued interest through the payment date. Your
account balance will be distributed to you in accordance with your irrevocable
distribution election on file, payable in one of the following distribution
methods:

1.  Lump-sum payment,

2.  Three annual installments, or

3.  Five annual installments.


STOCK OWNERSHIP GUIDELINES

Holding equity in EDS closely aligns your interests with those of our
shareholders. As a Non-Employee Director, you are expected to achieve and
maintain a stock ownership level equivalent to two times your Annual Retainer
($500,000 or $540,000 for a committee chair) during your Board service. You have
until the beginning of the 2009-2010 Board year, or five years from your
election to the Board (whichever is later), to achieve this stock ownership
level. You have many ways to accumulate EDS equity. The value of your EDS equity
holdings will include:

•   Shares held outright

•   Phantom stock units

•   Restricted stock awards

•   In-the-money value of stock options

Your stock ownership will be reviewed and reported to you during each annual
election period. Although these guidelines establish a minimum expectation of
EDS stock ownership, you are encouraged to increase your EDS stock ownership
beyond this guideline.


FOR ADDITIONAL INFORMATION

If you have any questions, please contact Michael E. Paolucci, Vice President,
Global Compensation and Benefits, at 972 605 1646.

 

 

 

[eds.jpg]

EDS and the EDS logo are registered trademarks of Electronic Data Systems
Corporation. All other brand or product names are trademarks or registered marks
of their respective owners. EDS is an equal opportunity employer and values the
diversity of its people. Copyright © 2007 Electronic Data Systems Corporation.
All rights reserved. 11/2007 7GCPH8118

 

 

3